Per Curiam.

We adopt the findings and conclusions of the board. On occasions where there has been prior discipline, disbarment is appropriate when the lawyer knowingly violates the terms of the prior disciplinary order and that violation causes actual or potential injury to a client, the public, the legal system, or the profession. We adopt the panel’s recommendation. Respondent is hereby disbarred from the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.